Citation Nr: 1622465	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  06-37 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for gout.

2.  Entitlement to an increased rating for bilateral pes planus with degenerative changes, plantar fasciitis, left foot sclerosis, bilateral hallux rigidus and bilateral great toe osteoarthritis, rated as 10 percent disabling prior to December 28, 2007 and 30 percent disabling thereafter.

3.  Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis with a torn ligament.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory condition, also claimed as chronic respiratory diseases with infection or inflammation, restrictive lung disease, pleural effusion, atelectasis, rhinitis, bronchitis as secondary a service-connected disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for gastrointestinal problems, gastroesophageal reflux disease, hiatal hernia, irritable bowel syndrome, appendicitis, esophageal spasm, heartburn, indigestion, heartburn and rectal condition as secondary to a service-connected disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for fibromyalgia, to include muscle pain and fatigue as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2014 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's petitions to reopen claims for service connection for a respiratory condition and gastrointestinal problems.  The Veteran filed a notice of disagreement as to these claims in August 2014.  However, a statement of the case as to these claims have not yet been issued and these claims are addressed in the remand portion below.

In March 2012, January 2013 and November 2013, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The Board's decisions as to the claims for an increased rating for bilateral pes planus and a right knee disorder as well as claim for service connection for a left hand disorder are detailed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the appeal period prior to December 28, 2007, the Veteran's bilateral pes planus with degenerative changes manifested as complaints of foot pain and increased pain on prolonged walking or positioning without marked deformity such as pronation or abduction, use accentuated, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.

2.  For the appeal period beginning on December 28, 2007, the Veteran bilateral pes planus with degenerative changes manifested as flattened arches with very mild hallux valgus in both feet as well as tenderness on palpation of the sole and the dorsum of the feet and the metatarsophalangeal joint of the great toe and does not result in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo Achilles on manipulation or the use of orthopedic shoes or appliances.

3.  For the entire appeal period, the Veteran's right knee traumatic arthritis with a torn ligament is manifested by extension that was limited to no more than zero degrees and flexion that was limited to no more than 110 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, and does not result in objective evidence of arthritis, lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosed left hand disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for Veteran bilateral pes planus with degenerative changes, rated as 10 percent disabling prior to December 28, 2007 and 30 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5276 (2015). 

2.  The criteria for a rating in excess of 10 percent for right knee traumatic arthritis with a torn ligament have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2015).

3.  The criteria for service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

With regard to the claim for an increased rating for a right knee disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  A May 2009 letter, sent prior to the rating decision issued in July 2009, the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With respect to the claim for an increased rating for bilateral pes planus, the Board notes that the Veteran has not been provided specific notice.  The Board finds that, despite such deficient notice, no prejudice results to the Veteran in proceeding with a decision on his claim at this time.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).   However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim for an increased rating based on notice that was provided to him during the course of his appeal.  Specifically, the September 2006 decision, November 2006 statement of the case, June 2007 supplemental statement of the case, a May 2008 letter discussing the holding in Vazquez-Flores and June 2014 supplemental statement of the case informed the Veteran of the basis of the denial, and VA's and his respective responsibilities in obtaining evidence in support of his claim. 

In this regard, the September 2006 decision informed the Veteran the evidence did not support a higher rating.  Furthermore, the November 2006 statement of the case informed him of the provisions of sections 3.321 (general rating considerations); 4.1 (essentials of evaluative rating); 4.10 (functional impairment); 4.2 (interpretation of examination reports); and 4.7 (higher of two evaluations).  The June 2014 supplemental statement of the case again informed him that evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment as well as provided general notice regarding how disability ratings and effective dates are assigned.

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim for an increased rating.  In this regard, he has asserted that his pes planus symptoms were worse than those reflected in his existing rating.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his claim for an increased rating. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with specific VCAA notice with respect to the type of evidence needed to substantiate the claim, as well as general notice regarding how disability ratings and effective dates are assigned, and VA's and his respective responsibilities in obtaining evidence in support of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.

Finally, with regard to the claim for service connection for a left hand disorder, a February 2008 letter, sent prior to the unfavorable decision issued in February 2009, advised the Veteran of the information and evidence necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, Tricare treatment records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Letters dated in March 2012 and November 2013 requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.   However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2012, January 2013 and November 2013 remand directives by affording the Veteran a VA examination to determine the etiology of his claimed left hand disorder and obtaining updated Tricare treatment records, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.
The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in November 2005, May 2007 and February 2009 to determine the severity of his bilateral pes planus with degenerative changes and those conducted in February 2009 and June 2013 to determine the severity of his right knee traumatic arthritis with a torn ligament.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral pes planus and right knee traumatic arthritis as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his bilateral pes planus and/or right knee traumatic arthritis have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection for a left hand disorder in June 2013.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.   Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a left hand disorder.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Bilateral Pes Planus

The Veteran contends that the severity of his bilateral pes planus warrants a higher rating.  In a February 2008 submission, the Veteran wrote that he had painful limited motion in his feet, that his heels were swollen and warm to the touch and that he could not walk or stand for any period of time.

The Veteran's bilateral pes planus is rated under the diagnostic code for acquired flatfoot.  For a bilateral disability, a 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

An October 2004 VA treatment note reflects the Veteran's complaints of bilateral foot pain and that he felt that his orthotics had not helped.

A November 2005 VA foot examination reflects the Veteran's complaints of a constant dull ache to both feet with increased pain on prolonged walking or positioning.  Current treatment was reported to consist of rest, activity modifications and medication, which were reported to provide relief.  The use of crutches, a brace, a cane or corrective shoes were denied.  Physical examination revealed mild to moderate pes planus and mild tenderness to this area on palpation.  There was no evidence of instability, locking, loss of mobility or function, abnormal weight-bearing, callosities, breakdown, unusual shoe wear, hammertoes, high arch, clawfoot, other foot abnormality, no malalignment with weight-bearing or nonweight-bearing, valgus deformity or no forefoot, midfoot alignment or significant hallux valgus.  He was noted to be able to rise on his heels and toes, walk heel-to-toe and stand on one foot with evidence of discomfort.  No functional limitations on standing or walking were noted.  An accompanying X-ray revealed bilateral calcaneal spurs and degenerative changes and osteopenia in the left foot.

An October 2006 VA treatment note reflects the Veteran's reports that he was no longer having much foot pain.

A May 2007 VA foot examination report reflects the Veteran's complaints of pain in the plantar fascia, soles of both feet and the tendo Achillis.  Treatment with heel lifts was reported to provide some mild relief, treatment with orthotics showed some initial improvement, physical therapy was reported to be somewhat helpful and at times poorly tolerated and medication was reported to contribute to some symptomatic improvement.  Physical examination was negative for pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  A moderate bilateral pes planus with collapse of the longitudinal arches bilaterally was noted and there was pain on manipulation found for the left foot but not specially the right foot.  The examiner noted that the Veteran's nonfocal tenderness was out of proportion and disconnected to the localized findings with exquisite tenderness to palpation including the level of both ankle joints, the course of the plantar fascia, the soles of both feet, the course of the tendo Achillis and about the mid tarsal articulations of both feet to the degrees that his feet could barely be touched, contacted or effectively evaluated.  The examiner noted that despite the Veteran's subjective complaints, no objective evidence of impairment of form or function to the tibialist posterior or tendon Achillis was found.  There was mild gastrosoleus equinus (ankle joint dysfunction) bilaterally but no abnormal weight-bearing, evidence of abnormal shoe wear pattern or callosities.  The examiner noted that the Veteran did not demonstrate the presence or requirement for any assistive devices.

A May 2008 VA treatment note reflects the Veteran's complaints of foot pain that was worse in the morning and occurred when rising from a sitting or lying down position.  Physical examination revealed that the metacarpophalangeal joint and midtarsal joints showed no pain or restrictions in motion.  There was an enlargement of the bones in the midtarsal joint area of both feet.

A May 2008 bilateral foot X-ray revealed mild degenerative changes at the first metatarsophalangeal joint with a moderate degenerative spurring at the articular margins and mild degenerative changes at the first tarsometatarsal joint in the right foot.  There were mild degenerative changes in the first metatarsophalangeal joint and the first tarsometatarsal joint.  There was no soft tissue abnormality, acute fracture or dislocation found.

A June 2008 private treatment note reflects the Veteran's complaints of constant painful feet that were aggravated by increased activity and weight-bearing.  This pain was described as aching, burning and radiating.  Past treatment was reported to include foot orthoses, over-the-counter devices, padding and shoe change.  Physical examination revealed discomfort to palpation over the talonavicular joint, navicular tuberosity and tarsal tunnel canal, all bilaterally.  There was tightness in the Achilles tendon without tenderness.  Examination of stance and gait revealed moderate depression of the medial longitudinal arch bilaterally and mild hindfoot valgus.

A February 2009 VA examination report reflects the Veteran's complaints of constant pain in the soles of his feet that he rated at level 1-2.  He reported that the pain in the soles of both feet worsened when he stood or walked.  Pain flare-ups were reported to occur with activity such as prolonged walking and standing, that they increased pain to level 9, that they can last for 15 to 20 minutes and that they were alleviated by rest of his feet.  During flare-ups, he reported that he had to limit any time spent on his feet.  He reported that he was able to walk or stand for 25 to 30 minutes before he had a significant increase in foot pain.  The use of crutches, a brace, a cane, corrective shoes or shoe inserts were denied.

Physical examination revealed flattened arches with very mild hallux valgus in both feet.  Exquisite tenderness on palpation of the sole and the dorsum of the feet as well as the metatarsophalangeal joint of the great toe were found in both feet.  The Achilles tendon was found to be tender and normal without malalignment. There was a 10 to 15 degree lateral angulation in the metatarsophalangeal joints with no dorsiflexion bilaterally.  Examination was negative for edema, callosities, breakdown, unusual shoe wear pattern, skin changes, vascular changes, valgus, forefoot malalignment and midfoot malalignment.  Gait was noted to be antalgic.
The examiner noted that the Veteran's foot drop was the result of a nerve problem stemming from above the ankle and was not caused by his service-connected bilateral pes planus with degenerative changes.

For the appeal period prior to December 28, 2007, the Veteran's bilateral pes planus with degenerative changes manifested as complaints of foot pain and increased pain on prolonged walking or positioning.  Physical examination revealed moderate bilateral pes planus with the collapse of the longitudinal arches bilaterally and tenderness on palpation.  Such findings are consistent with the 10 percent rating currently assigned for under Diagnostic Code 5276 for this appeal period.  A higher rating for bilateral pes planus is not warranted as there is no objective evidence of, and the Veteran has not alleged, marked deformity such as pronation or abduction, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.

For the appeal period beginning on December 28, 2007, the Veteran's bilateral pes planus with degenerative changes manifested as flattened arches with very mild hallux valgus in both feet as well as tenderness on palpation of the sole and the dorsum of the feet and the metatarsophalangeal joint of the great toe.  While the Veteran reported treating his bilateral pes planus with foot orthoses, over-the-counter devices, padding and shoe change in the past, he has denied the current use of orthopedic shoes or appliances.  Such findings are consistent with the 30 percent rating currently assigned for under Diagnostic Code 5276.  A higher rating for bilateral pes planus is not warranted as there is no objective evidence of, and the Veteran has not alleged, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achilles on manipulation, or that the disability is not improved by orthopedic shoes or appliances.

The Board has also considered whether the Veteran is entitled to higher or separate ratings under other potentially applicable diagnostic codes.  However, there is no lay or medical evidence showing that the Veteran's service-connected pes planus is manifested by or more nearly approximates weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones in either foot.  As such, consideration of Diagnostic Codes 5277, 5278, 5279 and 5282 are inapplicable.  The Board notes that the February 2009 VA examiner attributed the Veteran's
foot drop to a nerve problem stemming from above the ankle rather than the service-connected bilateral pes planus with degenerative changes.  Further, the Veteran is already in receipt of separate ratings for right and left ankle traumatic arthritis.  As such, consideration of a higher or separate rating for nerve impairment is not warranted.

The Board has also considered the Veteran's service-connected bilateral pes planus under the diagnostic criteria for other foot injuries.  In this case, this disability manifested as constant aching and pain in the feet, particularly were aggravated by increased activity and weight-bearing.  The Board finds that such symptomatology results in moderate functional loss consistent with a 10 percent rating prior to December 28, 2007 and 30 percent thereafter, but no higher.  While the Veteran clearly had foot pain affecting his function, it was noted that there was no instability, loss of mobility or function, or abnormal weight-bearing in November 2005.  The February 2009 VA examination was also negative for edema, callosities, breakdown, unusual shoe wear pattern, forefoot malalignment and midfoot malalignment.  Moreover, the Board points out that the evidence of record does not suggest that the degenerative changes affecting either foot was the result of "injury," such as to permit the use of Diagnostic Code 5284 as an alternative Diagnostic Code.  See Yancy v. McDonald, 27 Vet. App. 484 (2016) (finding VA's interpretation of "injury" for DC 5284, namely the results of an external trauma rather than a degenerative process, is entitled to deference).

Therefore, the Board finds that the Veteran's symptoms are not indicative of a moderately severe foot disability prior to December 28, 2007 or a severe foot disability thereafter.  Therefore, a higher rating on that basis is not warranted.  38 C.F.R. § 4.71a, 5284.

C.  Right Knee Disorder

The Veteran contends that a higher rating is warranted for his right knee disorder.
In July 2010 substantive appeal, the Veteran wrote that his right knee is frequently painful.

The Veteran's right knee traumatic arthritis is rated by analogy under the diagnostic codes for traumatic arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees. A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  Id.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004). 

A February 2009 VA examination report reflects the Veteran's complaints of intermittent pain with stiffness, swelling and heat in the knee.  He reported that his pain can reach level 8 spontaneously, that it can last three to four days, that the pain was precipitated spontaneously and that it was alleviated with medication and rest.  Flare-ups were denied.  He reported that there was no limit on the time spent on his feet during a painful episode.  The use of crutches, a brace, a cane or corrective shoes was denied.  Episodes of dislocation or current subluxation were denied or not noted.

Physical examination revealed tenderness on palpation of the knee.  Examination was negative for edema, effusion, instability, weakness, redness, heat, abnormal movement and the guarding of movement.  Flexion was found to be to 110 degrees with pain at extreme range of motion and extension was to zero degrees without pain.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments and medial and lateral meniscus testing were found to be normal.

An April 2009 Tricare treatment note indicates that the Veteran's medial joint line, lateral joint line and medial collateral ligament were tender on palpation.  There was no effusion, erythema or warmth.  A Lachman test did not demonstrate one plane anterior instability and McMurray test was noted to be negative.

An August 2009 Tricare treatment note indicates that there was good right knee range of motion; specific range of motion was not identified.  There was no effusion noted and laxity testing was noted to be negative.

A November 2009 Tricare treatment note indicates that there was warmth in the right knee.  Examination was negative for laxity of the medial collateral ligament and lateral collateral ligament while the Lachman testing did not demonstrate one plane anterior instability.

A September 2010 Tricare treatment note reflects complaints of pain mostly over the medial joint line and under the patella that was worsened with going up and down stairs and with repetitive bending kneeling or squatting.  This pain was found to be minimal, but can reach "5/10" and was achy.  Physical examination revealed patella crepitus.  Range of motion was noted to be full; specific range of motion measurements were not provided.  Effusion, erythema, warmth, deformity, tenderness on palpation at the joint line, pain elicited by motion, medial instability and lateral instability were not found.  No anterior drawer was found to be present, Lachman test did not demonstrate one plane anterior instability and McMurray's test was found to be negative.
A January 2012 Tricare treatment note reflects the Veteran's complaints of right knee joint pain, swelling and buckling.  This pain was reported to be located over the medial joint line and under the patella.  Pain was reported to occur with repetitive bending, kneeling or squatting and can reach a "5/10."   Physical examination revealed crepitus and full range of motion; specific range of motion measurements were not provided.  Effusion, erythema, warmth, deformity, tenderness on palpation at the joint line, pain elicited by motion and medial instability were not found.  Anterior drawer sign was not present, Lachman's test did not demonstrate one plane anterior instability and McMurray's test was negative.

A March 2012 Tricare treatment note reflects the Veteran's complaints of right knee buckling as well as pain over the medial joint line and under the patella of the knee.  He reported that this pain was worse going up and down stairs and with repetitive bending, kneeling or squatting.  Physical examination revealed tenderness on palpation at the joint line and medial joint line with crepitus.  Range of motion was found to be full; specific range of motion measurements were not provided.  Effusion, erythema, warmth and deformity were not found.  Pain was not elicited by motion.

A June 2013 knee DBQ report reflects the Veteran's complaints of knee pain and that he was unable to climb stairs, bend or stoop during flare-ups.  Physical examination was negative for tenderness or pain to palpation for joint line or the soft tissues of the knee.  Flexion was found to be to 140 degrees and extension was found to be to zero degrees, both without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  There was no functional loss and/or functional impairment of the knee and lower leg.  Anterior instability, posterior instability and medial-lateral instability testing were found to be normal.  Evidence or history of recurrent patellar subluxation/dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, a meniscus condition, meniscotomy, total knee joint replacement were not found.  An accompanying X-ray did not document degenerative or traumatic arthritis.
As the Veteran's right knee traumatic arthritis has been evaluated based on limitation of extension under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, the evidence demonstrates that the Veteran's right knee flexion is limited to 110 degrees, at worst, during the appeal period as flexion was found to be to 100 degrees in February 2009 VA examination and to 140 degrees in the June 2013 VA examination.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated at the February 2009 and June 2013 VA examinations, there was no pain on right knee flexion nor was there any additional limitation of motion on repetitive motion testing.  

The Veteran specifically denied that he experienced flare-ups in the February 2009 VA examination.  While he did report flare-ups in the June 2013 VA examination, he did not report that these flare-ups resulted in impairment in range of motion.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in the right knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees and a 20 percent rating where extension is limited to 15 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had right knee extension to zero degrees in the February 2009 and June 2013 VA examinations.  There was no indication of pain or additional functional loss for limitation of flexion in either examination.  Additionally, the Veteran specifically denied experiencing flare-ups in the February 2009 VA examination and did not report that flare-ups resulted in further restrictions in range of motion in June 2013 VA examination.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Although the Veteran has generally alleged recurrent subluxation or lateral instability in that he reported that his knee buckled, neither the February 2009 nor the June 2013 VA examinations found recurrent subluxation or lateral instability.  The February 2009 VA examiner found medial and lateral collateral ligaments, anterior and posterior cruciate ligaments and medial and lateral meniscus testing to be normal
Similarly, the June 2013 VA examiner found anterior instability, posterior instability and medial-lateral instability testing to be normal.  Moreover, the clinical evidence has consistently found right knee stability to be normal.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee to be stable without instability or subluxation. 

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5258, 5259, 5262, or 5263, respectively, for his right knee disability.

D.  Other Considerations

The Board has likewise considered the general statements of the Veteran as to the extent of his bilateral pes planus and right knee symptoms in conjunction with his increased rating claims.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his bilateral pes planus and/or right knee disabilities for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.   Consequently, consideration of a higher or separate rating for either disability is not warranted.

The Board has considered whether staged ratings or further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral pes planus and right knee traumatic arthritis with a torn ligament; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal or each stage in the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus and right knee traumatic arthritis with a torn ligament with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's rating for right knee traumatic arthritis with a torn ligament contemplates the functional limitations caused by his right knee while his rating contemplates functional impairments caused by his bilateral pes planus.

Here, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the right knee disability provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5235-5243, 5261 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Similarly, the diagnostic codes in the rating schedule corresponding to the bilateral pes planus provide disability ratings of the basis of tenderness, foot spasms and the use of orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include being unable to bend, stand or walk as much as he was previously able to do.  

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated. The Veteran's various subjective complaints-including but not limited to foot pain, joint pain and limited ranges of motion-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities. 

In this regard, the Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected bilateral pes planus and right knee traumatic arthritis with a torn ligament for the relevant period.   Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected pes planus and/or right knee traumatic arthritis and as he reported working as a general supply clerk in the June 2013 VA examination.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for an increased rating for bilateral pes planus and right knee traumatic arthritis with a torn ligament.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7. 

III.  Service Connection

The Veteran contends that service connection is warranted for a left hand disorder as his service treatment records document a left hand injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records reflect the Veteran's complaints of a swollen and discolored left knuckle that appeared after a recent appendectomy in November 2002; an assessment of left hand cellulitis was made.  A December 2002 treatment note indicated that the Veteran had suffered from cellulitis at a venipuncture site on the left hand for intravenous antibiotics.  Physical examination conducted in December 2002 found that there was now no tenderness, swelling or erythema over the previous site of cellulitis and an assessment of resolved cellulitis was made.

Post-service treatment notes reflect the Veteran's complaints of left hand pain in an August 2004 Tricare treatment note.

A June 2013 VA hand and finger DBQ report reflected the Veteran's reports of left hand pain that began in approximately 2003 following an intravenous-placement for surgery.  He reported that this site got infected and he was treated with intravenous medication for one week.  Following a physical examination and a review of the Veteran's claims file, the examiner found that the Veteran's bilateral hand examination was within normal limits and that left hand/index finger cellulitis was not found on current examination.  The examiner also found that residuals of left hand cellulitis and left finger cellulitis were not found on current examination and that current left hand X-rays were within normal limits.

In a July 2013 addendum opinion, the VA examiner opined that the Veteran's claimed left hand condition was less likely than not (less than 50 probability) incurred in or caused by the claimed in-service injury, event or illness as there was no evidence of an abnormality of the left hand.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a left hand disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  

The Board has considered the Veteran's general allegations that he experienced a left hand disorder as a result of service.  In this regard, while he is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of depression involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a left hand disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a left hand disorder for the entire appeal period; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hand disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

An increased rating for bilateral pes planus with degenerative changes, plantar fasciitis, left foot sclerosis, bilateral hallux rigidus and bilateral great toe osteoarthritis, rated as 10 percent disabling prior to December 28, 2007 and 30 percent thereafter, is denied.

A rating in excess of 10 percent for right knee traumatic arthritis with a torn ligament is denied.

Service connection for a left hand disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and severity of his gout.  While the Veteran's post-service treatment records document the treatment and monitoring of his gout, it is not clear whether this disability is active or whether he suffered from exacerbations.  As such, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected gout.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed tinnitus and fibromyalgia is necessary to decide the claims.

With regard to the Veteran's claimed tinnitus, he alleges that his in-service exposure to noise while on the flight-line and while operating aerospace ground equipment resulted in his current tinnitus.  Service treatment records are negative for complaints, treatments or diagnoses related to tinnitus.  An August 1987 Reference Audiogram indicates that the evaluation had been conducted following exposure in noise duties, suggesting at least some exposure to noise during service.
The Veteran has generally reported ongoing tinnitus since such noise exposure.  However, he has not yet been afforded a VA examination to determine the etiology of his claimed tinnitus.  Therefore, on remand, such an examination with an opinion should be obtained.

With regards to the Veteran's claimed fibromyalgia, he alleges that his disability is the result of his service in the Persian Gulf.  In the alternative, he alleges that he suffers from muscle pain, muscle spasms and fatigue due to an undiagnosed illness as a result of his service in the Persian Gulf.  Service treatment records are negative for complaints, findings or treatments for fibromyalgia.  The Veteran's DD Form-214 indicates that he was awarded the Kuwait Liberation Medal Saudi Arabia, Kuwait Liberation Medial Kuwait and Southwest Asia Service Medal, suggesting service in the Persian Gulf.  The post-service treatment records do not reflect a diagnosis of fibromyalgia but do contain various complaints of muscle and joint pain.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed fibromyalgia. Therefore, on remand, such an examination with an etiology opinion should be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeals.   In addition, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.

With respect to the Veteran's petitions to reopen claims for service connection for a respiratory condition and gastrointestinal problems, the Board notes that a rating decision issued in July 2014 denied such petitions.  Thereafter, in August 2014, the Veteran entered a notice of disagreement as to the denial of such issues.   When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R.           § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the petitions to reopen claims for service connection for a respiratory condition and gastrointestinal problems. Advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran or his representative perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records from August 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected gout.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected gout.  The examiner should specifically indicate whether the Veteran's gout was productive of:

(A) Constitutional manifestations associated with active joint involvement, totally incapacitating; or, 

(B) Less than the criteria above but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; or, 

(C) Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; or,

(D) One or two exacerbations a year in a well-established diagnosis. 

All examination findings, along with complete rationale for any conclusions reached, must be provided.

4.  After obtaining any outstanding records, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently manifested tinnitus. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

After examining the Veteran, the examiner should respond to the following:

With respect to any diagnosed tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current tinnitus are related to acoustic trauma during active duty service, specifically exposure from the aircraft flight line. 

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his tinnitus.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed fibromyalgia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should note and detail all reported symptoms of fibromyalgia. The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the joint or muscle pain, and/or fatigue.

(B) The examiner should specifically state whether the Veteran's generalized muscle and/or joint pain, and/or fatigue are attributed to a known clinical diagnosis.  The examiner should also specifically state whether the Veteran's symptoms (such as joint and muscle pain) and fatigue are attributed to a known clinical diagnosis.

(C) If any symptoms of fibromyalgia have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of fibromyalgia represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D) For each diagnosed disorder characterized by muscle or joint pain and/or fatigue, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


